SECOND AMENDMENT TO CREDIT AGREEMENT

Parties:

      “CoBank”:  
CoBank, ACB
5500 South Quebec Street
Greenwood Village, Colorado 80111
“Borrower”:  
CHS Inc.
5500 Cenex Drive
Inver Grove Heights, Minnesota 55077
“Syndication Parties”:  
The entities name below on the signature pages
Execution Date:  
February 10, 2009

Recitals:

A. CoBank, in its capacity as Administrative Agent (“Administrative Agent”) and
as a Syndication Party, the Syndication Parties signatory thereto (collectively
with any Persons who have become or who become Syndication Parties, “Syndication
Parties”), and Borrower have entered into that certain Credit Agreement (364-Day
Revolving Loan) dated as of February 14, 2008, and that certain First Amendment
to Credit Agreement dated as of May 1, 2008 (as amended, and as further amended,
modified, or supplemented from time to time, the “Credit Agreement”), pursuant
to which the Syndication Parties have extended certain credit facilities to
Borrower under the terms and conditions set forth in the Credit Agreement.

B. Borrower has requested that the Agent and the Syndication Parties amend
certain terms of the Credit Agreement, which the Agent and the Syndication
Parties are willing to do under the terms and conditions as set forth in this
Second Amendment to Credit Agreement (“Second Amendment”).

Agreement:

Now, therefore, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto hereby agree as follows:

1

1. Amendments to Credit Agreement. The Credit Agreement is amended as of the
Effective Date as follows:

1.1 The following Sections of Article 1 are hereby amended in their entirety to
read as follows:

1.19 Base Rate: means a rate per annum announced by the Administrative Agent on
the first Business Day of each week, which shall be the sum of (a) the higher of
(i) 150 basis points greater than the highest of the one week, or one month LIBO
Rate or (ii) the Prime Rate, plus (b) the Base Rate Applicable Margin.

1.83 LIBO Rate: means (a) with respect to each day during each LIBO Rate Period
applicable to a LIBO Rate Loan, (i) the per annum rate for the LIBO Rate Period
selected by Borrower, as quoted by the British Bankers’ Association (or if such
quotation source is unavailable, such other quotation source as may be
reasonably selected by the Administrative Agent) for the purpose of displaying
London Interbank Offered Rates for U.S. Dollar deposits, determined effective as
of 11:00 A.M. (London Time) on the day which is two (2) Banking Days prior to
the first day of each LIBO Rate Period, rounded up to the 1/100th of 1% per
annum, plus (ii) the LIBO Rate Applicable Margin or (b) with respect to the
determination of the Base Rate, the per annum rate as quoted by the British
Bankers’ Association (or if such quotation source is unavailable, such other
quotation source as may be reasonably selected by the Administrative Agent) for
the purpose of displaying London Interbank Offered Rates for U.S. Dollar
deposits, determined effective as of 11:00 A.M. (London Time) for the
determination period relating thereto, on the date of determination, in each
case, with the LIBOR rate divided by a percentage equal to 100% minus the stated
maximum rate of all reserve requirements (including, without limitation, any
marginal, emergency, supplemental, special or other reserves) applicable on such
date to any member bank of the Federal Reserve System in respect of
“Eurocurrency liabilities” as defined in Regulation D (or any successor category
of liabilities under Regulation D).

1.135 364-Day Commitment: shall be $300,000,000.00, (as may be amended pursuant
to Section 2.9), subject to reduction as provided in Section 2.8 hereof.

                 
1.141Intentionally Omitted.
       
 
       
1.142364-Day Maturity Date: February 8, 2010.
       
 
  1.2    
The following new Sections are added to Article 1 reading as follows:

1.147 Base Rate Applicable Margin: the Base Rate Applicable Margin determined as
set forth in Schedule 2 hereto and Section 4.6 hereto.

1.148 LIBO Rate Applicable Margin: the LIBO Rate Applicable Margin determined as
set forth in Schedule 2 hereto and Section 4.6 hereto.

1.149 Prime Rate: means a rate of interest per annum equal to the “prime rate”
as published from time to time in the Eastern Edition of the Wall Street Journal
as the average prime lending rate for seventy-five percent (75%) of the United
States’ thirty (30) largest commercial banks, or if the Wall Street Journal
shall cease publication or cease publishing the “prime rate’’ on a regular
basis, such other regularly published average prime rate applicable to such
commercial banks as is acceptable to the Administrative Agent in its reasonable
discretion.

1.150 Second Amendment: means the Second Amendment to Credit Agreement dated as
of February 10, 2009 and between the parties hereto.

1.3 Schedule 1 to the Credit Agreement referred to in the preamble, in Section
1.77 (Individual 364-Day Commitment), in Section 1.129 (Syndication Parties),
Section 2.9 (Increase of 364-Day Commitment) and in Section 14.6.3 (Loan
Administration), is replaced by the Schedule 1 attached to this Second
Amendment.

1.4 Schedule 2 to the Credit Agreement referred to in Section 1.137 (364-Day
Facility Fee Factor), in Section 1.147 (Base Rate Applicable Margin), and in
Section 1.148 (LIBO Rate Applicable Margin), is replaced by the Schedule 2
attached to this Second Amendment.

1.5 Section 2.9 (Increase of 364-Day Commitment) is amended as follows: The
amount “$100,000,000” shall be amended to read “$300,000,000”.

1.6 Section 4.6 is amended in its entirety to read as follows:

4.6 Base Rate Applicable Margin; LIBO Rate Applicable Margin; 364-Day Facility
Fee Factor. If the Compliance Certificate with respect to any Fiscal Quarter is
not received by the Administrative Agent by the date required as provided in
Subsections 10.2.1 and 10.2.2 hereof, the Base Rate Applicable Margin, the LIBO
Rate Applicable Margin and the 364-Day Facility Fee Factor, for the period
commencing on the first day of the Fiscal Quarter commencing immediately after
the Fiscal Quarter for which such Compliance Report was required, shall be 95.0
basis points, 195.0 basis points and 25.0 basis points, respectively for that
entire Fiscal Quarter.

1.7 Section 10.14.1 (Working Capital), is amended as follows: The amount
“$250,000,000” shall be amended to read “$750,000,000”. The corresponding amount
of “$250,000,000” in Exhibit 1.40 referred to in Section 1.40 (Compliance
Certificate) shall also be amended to read “$750,000,000”.

1.8 Section 11.6 (Loans) is amended as follows: The amount “$200,000,000” shall
be amended to read “$300,000,000”.

1.9 Subsection (g) of Section 11.8 (Investments) is amended in its entirety to
read as follows:

(g) (i) Investments by Borrower in the Restricted Subsidiaries in an unlimited
amount, and (ii) Investments after the Effective Date of the Second Amendment,
by Borrower in Consolidated Subsidiaries, except Cofina, LLC, in addition to
Investments by Borrower in the Restricted Subsidiaries, in an aggregate amount
outstanding at any point in time not exceeding $200,000,000.00;

1.10 Subsection (a)(i) of Section 11.7 (Merger; Acquisitions; Business Form;
Etc.) is amended in its entirety to read as follows:

(i) The book value of the assets of Borrower and its Subsidiaries does not
increase due to all such mergers, consolidations or acquisitions by an aggregate
amount in excess of $500,000,000.00 in any Fiscal Year of Borrower;

1.11 Subsection (k) of Section 11.8 (Investments) is amended in its entirety to
read as follows:

(k) Investments after the Effective Date of the Second Amendment, in addition to
those permitted by clauses (a) through (j) above, in an aggregate amount
outstanding at any point in time not exceeding $350,000,000.00.

2. Reallocation of 364-Day Advances. Each of the Syndication Parties agrees
that: (a) the aggregate outstanding balance of 364-Day Advances under the Credit
Agreement as of the Effective Date shall on such date be aggregated and
reallocated among each of the Syndication Parties, and thereafter treated as
364-Day Advances under the Credit Agreement, in accordance with their respective
Individual 364-Day Pro Rata Shares (determined by the Administrative Agent on
the basis of the revised Schedule 1 attached hereto); (b) to the extent such
reallocation as described in clause (a) of this Section (“Reallocation”) results
in the 364-Day Advances allocated to any Syndication Party being in excess of
the 364-Day Advances which were allocated to such Syndication Party under the
Credit Agreement immediately prior to such Reallocation, such Syndication Party
shall remit to the Administrative Agent funds in the amount of any such excess
by 2:00 P.M. (Central time) on the Effective Date in the manner provided in the
Credit Agreement; and (c) to the extent such Reallocation results in the 364-Day
Advances allocated to any Syndication Party being less than the 364-Day Advances
which were allocated to such Syndication Party under the Credit Agreement
immediately prior to such Reallocation (“Reduction”), the Administrative Agent
shall, from amounts received from the Syndication Parties pursuant to clause
(b) of this Section, remit the amount of such Reduction to such Syndication
Party in the manner provided in the Credit Agreement. To the extent that any
Syndication Party fails to remit funds to the Administrative Agent as required
under clause (b) of this Section, the Administrative Agent shall provide such
funds and such funds shall be deemed to be the Delinquent Amount, such
Syndication Party shall be deemed to be a Delinquent Syndication Party subject
to all of the obligations set forth in the Credit Agreement, and the
Administrative Agent shall be deemed to be a Contributing Syndication Party with
all of the rights set forth in the Credit Agreement.

3. Conditions to Effectiveness of this Second Amendment. The effectiveness of
this Second Amendment is subject to satisfaction, in the Administrative Agent’s
sole discretion, of each of the following conditions precedent (the date on
which all such conditions precedent are so satisfied (except those that may be
satisfied at a later date) shall be the “Effective Date”):

3.1 Delivery of Executed Loan Documents. Borrower, the Required Lenders, and any
Syndication Party whose Individual 364-Day Commitment is being increased by this
Amendment shall have delivered to the Administrative Agent, for the benefit of,
and for delivery to, the Administrative Agent and the Syndication Parties, this
Second Amendment (or their approval thereof, in the case of Voting
Participants), duly executed.

3.2 Representations and Warranties. The representations and warranties of
Borrower in the Credit Agreement shall be true and correct in all material
respects on and as of tile Effective Date as though made on and as of such date.

3.3 No Event of Default. No Event of Default shall have occurred and be
continuing under the Credit Agreement as of the Effective Date of this Second
Amendment.

3.4 Payment of Fees and Expenses. Borrower shall have paid the Administrative
Agent, by wire transfer of immediately available federal funds: (a) all fees
presently due under the Credit Agreement (as amended by this Second Amendment);
(b) the Arrangement Fee, the annual administrative and bid agent fee, and the
Synd-Trak fee, each for the account of the Administrative Agent in accordance
with the terms of the Fee Letter dated December 15, 2008 (“Fee Letter”); and
(c) the upfront fees for distribution to the Syndication Parties on a pro-rata
basis (in accordance with their Individual 364-Day Commitment), in accordance
with the terms of the Fee Letter, all of which fees shall be deemed to have been
earned in full upon execution of this Second Amendment.

4. General Provisions.

4.1 No Other Modifications. The Credit Agreement, as expressly modified herein,
shall continue in full force and effect and be binding upon the parties thereto.

4.2 Successors and Assigns. This Second Amendment shall be binding upon and
inure to the benefit of Borrower, Agent, and the Syndication Parties, and their
respective successors and assigns, except that Borrower may not assign or
transfer its rights or obligations hereunder without the prior written consent
of all the Syndication Parties.

4.3 Definitions. Capitalized terms used, but not defined, in this Second
Amendment shall have the meaning set forth in the Credit Agreement.

4.4 Severability. Should any provision of this Second Amendment be deemed
unlawful or unenforceable, said provision shall be deemed several and apart from
all other provisions of this Second Amendment and all remaining provision of
this Second Amendment shall be fully enforceable.

4.5 Governing Law. To the extent not governed by federal law, this Second
Amendment and the rights and obligations of the parties hereto shall be governed
by, interpreted and enforced in accordance with the laws of the State of
Colorado.

4.6 Headings. The captions or headings in this Second Amendment are for
convenience only and in no way define, limit or describe the scope or intent of
any provision of this Second Amendment.

4.7 Counterparts. This Second Amendment may be executed by the parties hereto in
separate counterparts, each of which, when so executed and delivered, shall be
an original, but all such counterparts shall together constitute one and the
same instrument. Each counterpart may consist of a number of copies hereof, each
signed by less than all, but together signed by all of the parties hereto.
Copies of documents or signature pages bearing original signatures, and executed
documents or signature pages delivered by a party by telefax, facsimile, or
e-mail transmission of an Adobe® file format document (also known as a PDF file)
shall, in each such instance, be deemed to be, and shall constitute and be
treated as, an original signed document or counterpart, as applicable. Any party
delivering an executed counterpart of this Second Amendment by telefax,
facsimile, or e-mail transmission of an Adobe® file format document also shall
deliver an original executed counterpart of this Second Amendment, but the
failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Second Amendment.

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
executed as of the Effective Date.

[Signature Pages Follow]

2

BORROWER:

CHS INC., a cooperative corporation formed under the laws of the State of
Minnesota

By:       
Name: John Schmitz
Title: Executive Vice President Finance and
Administration, and Chief Financial Officer

ADMINISTRATIVE AGENT:

COBANK, ACB

By:
Name: Michael Tousignant
Title: Vice President


BID AGENT:

CoBANK, ACB

By:
Name: Michael Tousignant
Title: Vice President


3

SYNDICATION PARTIES:

 
CoBank, ACB
By:      
Name: Michael Tousignant
Title: Vice President

[Signature Page to Second Amendment to Credit Agreement (364-Day)]

4

 
By:      
Name:
Title:

[Signature Page to Second Amendment to Credit Agreement (364-Day)]

5

SCHEDULE 1
To Credit Agreement (364-Day Revolving Loan)

SYNDICATION PARTIES AND INDIVIDUAL COMMITMENTS

          Syndication Party   Individual Name/Address   364-Day Commitment
CoBank, ACB
  $ 65,000,000  
 
       
The Bank of Tokyo – Mitsubishi UFJ, Ltd. N.Y. Branch
  $ 40,000,000  
 
       
SunTrust Bank
  $ 25,000,000  
 
       
Bank of America, N.A.
  $ 25,000,000  
 
       
U.S. Bank National Association
  $ 40,000,000  
 
       
Bank of Montreal
  $ 40,000,000  
 
       
Wells Fargo Bank, National Association
  $ 20,000,000  
 
       
The Northern Trust Company
  $ 18,000,000  
 
       
Société Générale
  $ 9,000,000  
 
       
HSBC
  $ 18,000,000  
 
       
TOTAL
  $ 300,000,000  
 
       

6

SCHEDULE 2
To Credit Agreement (364-Day Revolving Loan)

364-DAY MARGIN AND 364-DAY FACILITY FEE FACTOR

Subject to the provisions of Section 4.6, the determination of the Base Rate
Applicable Margin, the LIBO Rate Applicable Margin and the 364-Day Facility Fee
Factor will be made effective five (5) Banking Days after the Administrative
Agent receives quarterly financial statements from Borrower; however, no
adjustments will be made to the LIBO Rate applicable to LIBO Rate Loans then
outstanding until the end of their then current LIBO Period. For the period from
the Closing Date and until the Administrative Agent receives quarterly financial
statements from Borrower for the Fiscal Quarter that ends February 29, 2009, the
Base Rate Applicable Margin, the LIBO Rate Applicable Margin and 364-Day
Facility Fee Factor shall be determined pursuant to Tier 5.

                  TIER   Ratio of   Base Rate   LIBO Rate   364-Day Facility    
Consolidated Funded   Applicable Margin   Applicable Margin   Fee Factor    
Debt to Cash Flow             Tier 5   = 1.00  
20.0 basis
points
  120.0 basis
points   15.0 basis
points        
 
        Tier 4   > 1.00 = 1.50  
32.5 basis
points
  132.5 basis
points   17.5 basis
points        
 
        Tier 3   > 1.50 = 2.00  
45.0 basis
points
  145.0 basis
points   20.0 basis
points        
 
        Tier 2   > 2.00 = 2.50  
70.0 basis
points
  170.0 basis
points   22.5 basis
points        
 
        Tier 1   > 2.50  
95.0 basis
points
  195.0 basis
points   25.0 basis
points        
 
       

7